Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	It is noted that the recited surfaces of a package are not part of the claimed invention.  Although the specification discloses an exemplary package to show directions DA, DB, and DC, the recited first, second, and third directions are not limited to those directions since a package can be of any shapes/configuration. 
Specification
The disclosure is objected to because of the following informalities: paragraph [0044], line 7, “the urging means 72” should be --the urging means 66--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodnar (US 5,791,048).
	Regarding claim 1, Bodnar discloses all the positively recited elements of the invention including a cutting cutter comprising:
a body part (e.g., at 12) having a first contact part (e.g., at 50) that slides on one surface of the package when cutting, the one surface spreading both in a first direction 
a blade piece holding part (e.g., at 12) having a second contact part (e.g., at 32) that slides on the other surface of the package when cutting, the other surface spreading both in a third direction that is not parallel to the second direction and in the first direction and forming the corner area together with the one surface, the blade piece holding part being fixed to the body part (e.g., Fig. 4);
	a blade piece (e.g., 16) that is held on the blade piece holding part so as to extend at least in the second direction (e.g., Figs. 3-4); and
a guard part (e.g., 18) that is movable, relative to the blade piece holding part, between a guard position in which a distal end of a blade edge of the blade piece is covered from one side in the second direction, the one side being opposite to the blade piece holding part, and an exposure position in which the distal end of the blade piece is exposed to the one side in the second direction (e.g., column 4, line 56-column 5, line 3);
wherein, when the first contact part of the body part is brought into contact with the one surface of the package, the guard part is pushed by the one surface from the guard position to the exposure position (e.g., column 4, line 56-column 5, line 3).
Regarding claim 2, Bodnar teaches the guard part that is movable along any direction including a direction perpendicular both to the first direction and to the second direction since the entire cutting cutter can be moved in any direction.

Regarding claim 5, Bodnar teaches all the positively recited elements of the invention including a cutting cutter comprising:
a body part (e.g., at 12) having a first contact part (e.g., at 50) that slides on one surface of the package when cutting, the one surface spreading both in a first direction that is a moving direction of the cutting cutter when cutting and in a second direction orthogonal to the first direction and forming the corner area; and a grip part (e.g., at 24) gripped by a user when cutting;
a blade piece holding part (e.g., at 12) having a second contact part (e.g., at 32) that slides on the other surface of the package when cutting, the other surface spreading both in a third direction that is not parallel to the second direction and in the first direction and forming the corner area together with the one surface, the blade piece holding part being fixed to the body part (Fig. 4);
	a blade piece (e.g., 16) that is held on the blade piece holding part so as to extend at least in the second direction (Figs. 3-4); and
wherein a blade edge of the blade piece is at an angle greater than 0° and smaller than 45° with respect to a plane that is parallel both to the first direction and to the second direction (e.g., Fig. 4, angle B which is in a range of 10° to 20°).
Regarding claim 7, Bodnar teaches all the positively recited elements of the invention including a cutting cutter comprising:

a blade piece holding part (e.g., at 12) having a second contact part (e.g., at 32) that slides on the other surface of the package when cutting, the other surface spreading both in a third direction that is not parallel to the second direction and in the first direction and forming the corner area together with the one surface, the blade piece holding part being fixed to the body part (e.g., Fig. 4);
	a blade piece (e.g., 16) that is held on the blade piece holding part so as to extend at least in the second direction (e.g., Figs. 3-4); 
wherein the second contact part linearly extends along the first direction (e.g., Figs. 3-4).
Claims 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruff (US 4,467,524).
	Regarding claim 4, as best understood, Ruff teaches a cutting cutter comprising:
a body part (e.g., 22) having: a first contact part (e.g., at 24) that slides on one surface of the package when cutting, the one surface spreading both in a first direction that is a moving direction of the cutting cutter when cutting and in a second direction orthogonal to the first direction and forming the corner area; and a grip part (e.g., part of 22, Fig. 2) gripped by a user when cutting;

a blade piece (e.g., 30) that is held on the blade piece holding part so as to extend at least in the second direction;
wherein, in a projection (e.g., 25) in a direction perpendicular both to the first direction and to the second direction, a distal end of the blade piece is overlapped with the grip part (e.g., Fig. 2).
Regarding claim 6, Ruff teaches a cutting cutter comprising:
a body part (e.g., 22) having: a first contact part (e.g., at 24) that slides on one surface of the package when cutting, the one surface spreading both in a first direction that is a moving direction of the cutting cutter when cutting and in a second direction orthogonal to the first direction and forming the corner area; and a grip part (e.g., part of 22, Fig. 2) gripped by a user when cutting;
a blade piece holding part (e.g., 21) having a second contact part (e.g., 43) that slides on the other surface of the package when cutting, the other surface spreading both in a third direction that is not parallel to the second direction and in the first direction and forming the corner area together with the one surface, the blade piece holding part being fixed to the body part (e.g., Fig. 2); and
a blade piece (e.g., 30) that is held on the blade piece holding part so as to extend at least in the second direction;

Regarding claim 7, Ruff teaches a cutting cutter comprising:
a body part (e.g., 22) having: a first contact part (e.g., at 24) that slides on one surface of the package when cutting, the one surface spreading both in a first direction that is a moving direction of the cutting cutter when cutting and in a second direction orthogonal to the first direction and forming the corner area; and a grip part (e.g., part of 22, Fig. 2) gripped by a user when cutting;
a blade piece holding part (e.g., 21) having a second contact part (e.g., 43) that slides on the other surface of the package when cutting, the other surface spreading both in a third direction that is not parallel to the second direction and in the first direction and forming the corner area together with the one surface, the blade piece holding part being fixed to the body part (e.g., Fig. 2); and
a blade piece (e.g., 30) that is held on the blade piece holding part so as to extend at least in the second direction;
	wherein the second contact part linearly extends along the first direction (e.g., Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis is cited to show a related device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.